UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4918


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN GEDEON, a/k/a Cash,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:09-cr-00030-JPB-DJJ-2)


Submitted:   April 19, 2010                   Decided:   July 6, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig M. Kadish, CRAIG M. KADISH, CHARTERED, Baltimore,
Maryland, for Appellant. Betsy C. Jividen, Acting United States
Attorney, Thomas O. Mucklow, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin Gedeon pled guilty without a plea agreement to

two counts of distribution of cocaine base and was sentenced to

189 months in prison.              He now appeals.                   We affirm.



                                                     I

            According to Gedeon’s presentence report (PSR), he was

responsible       for       314.712    grams             of    cocaine       base,      for    a    base

offense    level       of    32.      See       U.S.          Sentencing       Guidelines       Manual

§ 2D1.1(c)(4) (2008).              There were no adjustments to this level.

Gedeon’s    criminal            history     category            was     V,     and     his    advisory

Guidelines range was 188-235 months.

            At sentencing, Gedeon contested the amount of relevant

conduct     and        objected      to        not       receiving           an   adjustment         for

acceptance        of     responsibility.                       The     district        court       heard

testimony    from       Gedeon      and        other          witnesses,       including       Heather

Bell and Inspector Brian Bean.                            The court sustained Gedeon’s

objection    to    the       amount       of    relevant             conduct      in   the    PSR    and

stated, “I will find that the evidence demonstrates just under

150 grams” of cocaine base.                    Gedeon’s new base offense level was

30.    See USSG § 2D1.1(c)(5).                   Although the court overruled the

objection relating to acceptance of responsibility, the court

also   found      that      a    two-level           increase          in    offense     level       was

appropriate based on Gedeon’s obstruction of justice.                                         See USSG

                                                     2
§ 3C1.1.     Gedeon’s      total    offense       level   remained       32,   and     his

advisory Guidelines range remained 188-235 months.

            After   hearing       from    counsel     and     Gedeon,        the    court

sentenced him to 188 months in prison.                    In imposing sentence,

the court considered the advisory Guidelines range and the 18

U.S.C. § 3553(a) (2006) sentencing factors.                        The court stated

that criminal history category V somewhat overstated Gedeon’s

criminal    responsibility,        and    the     court   departed       downward      to

criminal history category IV.                  The resulting Guidelines range

was   168-210    months.        Gedeon    was     sentenced       to   189   months     in

prison.

                                          II

            Gedeon contends that the district court erred because

it did not articulate the standard of proof it used to determine

relevant    conduct.       He   also     argues    that     the    district        court’s

finding as to relevant conduct was erroneous.

            We find no error in the court’s determination that

Gedeon     was   responsible        for    147      grams     of       cocaine       base.

“[S]entencing courts . . . make factual findings concerning . .

. relevant conduct [ ] by a preponderance of the evidence.”

United States v. Perry, 560 F.3d 246, 258 (4th Cir. 2009).                              We

review    factual   findings       for    clear    error.         United     States    v.

Thompson, 554 F.3d 450, 452 (4th Cir. 2008).                      Clear error occurs

“when, although there is evidence to support it, the reviewing

                                          3
court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed.”                   In re Mosko, 515

F.3d   319,    324    (4th   Cir.        2008)     (internal     quotation        marks

omitted).

            Here, there was no clear error. Investigator Bean’s

testimony     supports   a   finding      of     far   more    than   147    grams   of

cocaine base.        According to Bean, Travis Barrett and Matthew

Mason reported to authorities that they had purchased over 136

grams of the drug from Gedeon. Bean also testified that Chad

Spaur, John Plowden, and Cordice Clark informed investigators

that they had purchased quantities of crack from Gedeon that

would put the total weight well above 147 grams.

            Because Gedeon did not raise the claim about quantum

of proof below, review is for plain error.                    See United States v.

Jeffers, 570 F.3d 557, 569-70 (4th Cir.), cert. denied, 130 S.

Ct. 645 (2009).       “[T]o obtain relief under plain error review,

[Gedeon] must show that an error occurred, that the error was

plain, and that it affected his substantial rights.”                        Id.   “Even

if he makes such a showing, however, we can decline to correct

the error unless it seriously affects the fairness, integrity,

or public reputation of judicial proceedings.”                        Id. (internal

quotation marks omitted).

            Here,    there   was    no    error.        “[D]istrict     courts       are

presumed to know and apply sentencing law.”                      United States v.

                                          4
Jones, 596 F.3d 881, 884 (8th Cir. 2010).        We presume that the

district court properly determined relevant conduct based on a

preponderance of the evidence.



                                 III

          We accordingly affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                             AFFIRMED




                                 5